DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito [JP 2000-114062A] in view of Jin et al. [KR 10-1240854 B1.]
Regarding claims 1-3, Saito discloses an inductor [figure 3] comprising:
- a core including a middle portion [6a, 6b] extending in an axial direction, two core flange portions spreading radially outward from both respective ends of the middle portion in the axial direction, and a side wall portion [1a, 1b] connecting radially outer ends of the two respective core flange portions, wherein the core includes two pot-shaped core segments adjacent to each other in the axial direction; 
- a bobbin [2] including a cylindrical portion extending in the axial direction, the cylindrical portion being fitted to an outer periphery of the middle portion; and 
- an annular coil [3] wound on the middle portion of the core via the cylindrical portion of the bobbin, wherein the bobbin further includes bobbin flange portions [figure 3] extending from both respective ends of the cylindrical portion, each bobbin flange portion separating the corresponding core flange portion of the core from the coil.

Jin et al. discloses a magnetic device [figure 3] comprising:
- a bobbin [20] having a through hole [21], a winding portion [22] and end flanges [23a];
- at least one coil [50] wound on the winding portion; 
- a positioning portion [25] formed on both end flanges of the bobbin [figures 3-4]; and
- a magnetic core structure [40] including a center portion [44], two side portions and two core flange portions connecting the center portion [figure 3,] wherein the positioning portion [25] formed to abut with core flange portions and forming a hollow [or space] portion between one of the end flanges and the corresponding core flange portion.
It would have been obvious at the time the invention was made to include a positioning portion of Jin et al. in the bobbin of Saito for the purpose of improving creepage distance.
Regarding claim 4, Saito further discloses the core includes a peripheral core including the side wall portion and the two core flange portions, a part of the side wall portion in a circumferential direction being open so that the peripheral core has a cup shape, and a central core that is assembled into the peripheral core so that both ends of the central core are in contact with respective inner surfaces of the two core flange portions in the axial direction, the central core corresponding to the middle portion.
Regarding claim 5, Saito inherently discloses the peripheral core and the central core are formed from magnetic materials that are the same as each other [figure 3.]
Regarding claim 6, Saito, in other embodiments, further discloses a pot-type core structure [figure 1] including a central core [4] and outer core elements [5, 8], wherein the central core and outer core elements formed of different material [see abstract.]
.
Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Won et al. [US 2013/0154782 A1.]
Saito discloses the instant claimed invention except for the specific ring shape of the positioning portion.
Won et al. discloses bobbin/spool flanges [23] having ring shape design 27 projected thereon.
It would have been obvious at the time the invention was made to use the ring shape design of the Won et al bobbin flange in Saito for the purpose of improving creepage distance and/or insulation between the core and the coil/bobbin assembly.
Regarding claims 7-9, Won et al. further discloses the ring shape design [27] including a plurality of projections [more than 3] formed/projected around the surface of the end flanges [figures 1-2.]
It would have been obvious at the time the invention was made to use the plurality of projections of Won et al. for the positioning portion of Saito for the purpose of providing evenly space and/or abutting support.
The specific arrangement/spacing of the projections would have been an obvious design consideration for the purpose of facilitating and/or improving creepage distance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837